Case 2:19-cv-00764-WJM-ESK Document 66 Filed 08/12/20 Page 1 of 3 PageID: 1478



                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


   MARTIN L. COHEN,

                 Plaintiff,                                    Civ. No. 2:19-00764 (WJM)

          v.
                                                               OPINION
  INTERNAL REVENUE SERVICE and
  UNKNOWN CO-CONSPIRATOR,

                 Defendants.



 WILLIAM J. MARTINI, U.S.D.J.:

        The United States of America, as the real party in interest and in place of the named
 Defendants, Internal Revenue Service (“IRS”) and an unknown co-conspirator, moves for
 dismissal pursuant to Rules 12(b)(1) and 12(b)(6) on the grounds that sovereign immunity
 bars suit and that Plaintiff’s Amended Complaint fails to state a claim upon which relief
 may be granted. For the reasons stated below, Defendants’ motion to dismiss for lack of
 subject matter jurisdiction is GRANTED.
    I.     BACKGROUND
        Pro se Plaintiff Martin Cohen alleges that parties to a contentious estate litigation in
 which he is involved made false complaints against him to the IRS. Pl.’s Am. Compl.,
 ECF No. 7, 6. Plaintiff states that he filed four whistleblower reports with the IRS and
 Treasury Department in an attempt to co-operate with the Government. Id. Plaintiff claims
 that the IRS went “on a rampage to destroy the Plaintiff’s business, his livelihood as a
 college professor, and deprive him of any resources that can keep him from providing
 testimony and evidence in the estate litigation.” Id. Specifically, Plaintiff states that he
 started to lose work and jobs after filing the whistleblower reports, that a “restaurant
 manager where [he] formerly worked asked, ‘How did I get out of jail?’”, that a supervisor
 at a college where he was employed as a professor asked him what he “did wrong” at his
 “last employer?”, and a client for whom he does consulting accused him of being a “sexual
 deviant.” ECF No. 1. Plaintiff concludes that the IRS sought to spread “derogatory
 information” about him as a means to mislead witnesses in advance of the state court
 proceeding, presumably related to the ongoing estate litigation. Id. Plaintiff alleges a
 scheme of tax extortion in violation of his Eighth Amendment rights and 26 U.S.C.
Case 2:19-cv-00764-WJM-ESK Document 66 Filed 08/12/20 Page 2 of 3 PageID: 1479



 7214(a). Plaintiff seeks $300,000 in damages for “pre-trial punishment, harassment, loss
 of property, and liberty.” ECF No. 7, 4.
    II.    DISCUSSION
        Federal Rule of Civil Procedure 12(b)(1) allows a defendant to move for dismissal
 when the court lacks jurisdiction over the subject matter of the action. Fed.R.Civ.P.
 12(b)(1). In considering a 12(b)(1) motion to dismiss, the burden is on the plaintiff to
 prove that federal subject matter jurisdiction is proper. See United States v. Hays, 515 U.S.
 737, 743 (1995). Plaintiff alleges that the IRS and an unnamed IRS employee violated the
 Eighth Amendment and section 7214(a) of the Internal Revenue Act by destroying his
 business and career as a college professor in order to keep the plaintiff from providing
 testimony and evidence in estate litigation. Defendants argue that the Government has not
 waived its sovereign immunity under the Eighth Amendment of the United States
 Constitution or 26 U.S.C. § 7214(a). The Court agrees.
         The United States, its agencies and employees are immune from liability in all civil
 actions. Dep’t of the Army v. Blue Fox, Inc., 525 U.S. 255, 260 (1999) (citing FDIC
 v.Meyer, 510 U.S. 471, 475 (1994)). Only a statute enacted by Congress can waive this
 immunity; the waiver must be explicit; and courts must strictly construe any such waiver
 in favor of the United States. Id. at 261; Lane v. Pena, 518 U.S. 187, 192 (1996); United
 States v. Nordic Village, 503 U.S. 30, 33-34 (1992). The doctrine of sovereign immunity
 is jurisdictional, operating as a complete bar to lawsuits against the government absent an
 explicit waiver. United States v. Sherwood, 312 U.S. 584, 586 (1941).
         Neither the United States nor its agencies have waived sovereign immunity for a
 damages claim for alleged Constitutional violations, including violations of the Eighth
 Amendment. See United States v. Testan, 424 U.S. 392, 400–02 (1976). A Bivens-type
 action under the Eighth Amendment for damages is not available to the plaintiff against a
 federal agency like the IRS. F.D.I.C. v. Meyer, 510 U.S. 471, 473 (1994). Likewise, a suit
 against a federal employee in his or her official capacity is interpreted as a suit against the
 sovereign and is therefore barred by sovereign immunity. The plaintiff cannot circumvent
 the application of sovereign immunity by naming federal employees as defendants and
 alleging violations of constitutional rights. Int'l Islamic Cmty. of Masjid Baytulkhaliq, Inc.
 v. United States, 981 F. Supp. 352, 366 (D.V.I. 1997), aff'd sub nom. The Int'l Islamic Cmty.
 of Masjid Baytul-Khaliq, Inc. v. United States, 176 F.3d 472 (3d Cir. 1999) (“they are in
 reality suits against the United States since any judgment would be paid out of the United
 States treasury.”). To the extent that this action can be construed as a Bivens action, the
 Third Circuit has rejected litigants’ attempts to bring Bivens actions against individual IRS
 employees for damages challenging the Service’s collection efforts outside a suit under 26
 U.S.C. § 7433. Shreiber v. Mastrogiovanni, 214 F.3d 148, 152–53 (3d Cir. 2000) (alleged
 violations of the Fifth Amendment protection of due process and equal protection in the
 course of auditing tax returns).
      Similarly, 26 U.S.C. § 7214 does not contain an express waiver of sovereign
 immunity or a private right of action. Section 7214 of the Internal Revenue Code

                                               2
Case 2:19-cv-00764-WJM-ESK Document 66 Filed 08/12/20 Page 3 of 3 PageID: 1480



 criminalizes acts of extortion committed by IRS employees. 26 U.S.C. § 7214 (a).
 Sovereign immunity nonetheless prevents a private citizen from suing IRS employees for
 alleged violations of section 7214. Detwiler v. United States, 406 F. Supp. 695, 700 (E.D.
 Pa. 1975), aff'd, 544 F.2d 512 (3d Cir. 1976) (“it is the intent of Congress that injuries to
 individuals resulting from ‘willful oppression under color of law’ by officers or employees
 of the Revenue Service are to be redressed in a criminal action brought by the United
 States”); see also Whittington v. United States, 867 F. Supp. 2d 102, 105 (D.D.C. 2012)
 (“Not only is § 7214 unenforceable through private civil actions, but § 7433 is also the
 exclusive damages remedy for the IRS's unlawful conduct…”).
    III.   CONCLUSION
       Because this Court lacks jurisdiction over Plaintiffs’ First Amended Complaint,
 Defendants’ Motion to Dismiss is GRANTED. Plaintiff’s First Amended Complaint is
 DISMISSED WITH PREJUDICE.


 August 12, 2020


                                                        /s/ William J. Martini
                                                      WILLIAM J. MARTINI, U.S.D.J.




                                              3
